Case 14-00532        Doc 73     Filed 02/21/19     Entered 02/21/19 09:35:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-00532
         Marilyn A Allen
         Nathan G Allen
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2014.

         2) The plan was confirmed on 03/28/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/08/2017, 08/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/04/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $43,400.00.

         10) Amount of unsecured claims discharged without payment: $40,960.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-00532        Doc 73      Filed 02/21/19    Entered 02/21/19 09:35:57                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $59,762.50
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $59,762.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,852.50
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,130.04
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,982.54

 Attorney fees paid and disclosed by debtor:                 $147.50


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                Unsecured         167.00        358.86           358.86        136.25        0.00
 COMENITY BANK                   Unsecured          46.00        353.01           353.01        134.03        0.00
 CREDIT UNION 1                  Unsecured      3,748.00       4,120.33         4,120.33      1,564.42        0.00
 CREDITORS COLLECTION BUREAU Unsecured             405.10          0.00             0.00           0.00       0.00
 DELL FINANCIAL SERVICES         Unsecured         817.00      1,048.50         1,048.50        398.10        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured        1,269.00       1,457.01         1,457.01        553.20        0.00
 HEALTH SERVICE SYSTEMS INC      Unsecured          34.00         34.20            34.20          12.99       0.00
 ILLINOIS DEPARTMENT OF HUMAN S Unsecured             NA         112.00           112.00          42.52       0.00
 ILLINOIS DEPT OF HEALTHCARE     Priority            0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE & F Priority       2,000.00       1,544.15         1,544.15      1,544.15        0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         337.00           337.00        337.00        0.00
 INTERNAL REVENUE SERVICE        Priority       2,504.43       2,504.43         2,504.43      2,504.43        0.00
 INTERNAL REVENUE SERVICE        Unsecured           0.00      3,010.63         3,010.63      1,143.08        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      5,500.00       5,604.15         5,604.15      2,127.80        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         892.00        906.34           906.34        344.12        0.00
 PRESENCE HEALTH                 Unsecured            NA       1,231.28         1,231.28        467.50        0.00
 PRESENCE HEALTH                 Unsecured            NA         405.10           405.10        153.81        0.00
 PRESENCE HEALTH                 Unsecured            NA          28.90            28.90          10.97       0.00
 PRESENCE HEALTH                 Unsecured      1,724.10       1,724.10         1,724.10        654.61        0.00
 PRESENCE HEALTH                 Unsecured          62.98         62.98            62.98          23.91       0.00
 QUANTUM3 GROUP                  Unsecured      2,887.00       3,124.76         3,124.76      1,186.42        0.00
 MIRAMED REVENUE GROUP           Unsecured         219.68           NA               NA            0.00       0.00
 NCO FINANCIAL                   Unsecured          50.00           NA               NA            0.00       0.00
 PROVENA MEDICAL GROUP           Unsecured         219.68           NA               NA            0.00       0.00
 PROVENA ST JOSEPH MEDICAL CENT Unsecured       2,531.00            NA               NA            0.00       0.00
 SOUTHWEST INFECTIOUS DISEASE Unsecured            210.04           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-00532        Doc 73      Filed 02/21/19    Entered 02/21/19 09:35:57             Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted      Allowed        Paid         Paid
 STATE COLLECTION SERVICE        Unsecured      1,231.00            NA           NA            0.00       0.00
 STELLAR RECOVERY COMCAST        Unsecured         117.00           NA           NA            0.00       0.00
 ADVANCED BILLING COLLECTION SP Unsecured          390.00           NA           NA            0.00       0.00
 ASSOCIATE PATHOLOGISTS OF JOLIE Unsecured         100.00           NA           NA            0.00       0.00
 CREDITORS DISCOUNT & AUDIT      Unsecured         468.12           NA           NA            0.00       0.00
 CCS CORTRUST BANK               Unsecured      1,920.00            NA           NA            0.00       0.00
 CENTER FOR NEUROLOGICAL DISEA Unsecured            49.90           NA           NA            0.00       0.00
 CPS SECURITY                    Unsecured         279.28           NA           NA            0.00       0.00
 HEARTLAND CARDIOVASCULAR CE Unsecured              95.81           NA           NA            0.00       0.00
 ILLINOIS COLLECTION SERVICE     Unsecured         259.00           NA           NA            0.00       0.00
 JOHA PROVENA REGIONAL CANCER Unsecured            516.80           NA           NA            0.00       0.00
 JOHA PROVENA REGIONAL CANCER Unsecured            541.38           NA           NA            0.00       0.00
 JOLIET DOCTORS CLINIC           Unsecured         512.00           NA           NA            0.00       0.00
 JOLIET RADIOLOGICAL SERVICE     Unsecured         838.09           NA           NA            0.00       0.00
 JUST ENERGY                     Unsecured         404.96           NA           NA            0.00       0.00
 STEVEN OVERPECK                 Unsecured         318.32           NA           NA            0.00       0.00
 KATHLEEN MCCAHILL               Unsecured         100.00           NA           NA            0.00       0.00
 EMP OF WILL CO                  Unsecured         373.39           NA           NA            0.00       0.00
 US CELLULAR                     Unsecured         160.00           NA           NA            0.00       0.00
 ENHANCED RECOVERY CO            Unsecured         207.95           NA           NA            0.00       0.00
 ENT SURGICAL CONSULTANTS        Unsecured           9.61           NA           NA            0.00       0.00
 MATTHEW R WILDERMUT             Unsecured         125.00           NA           NA            0.00       0.00
 VISION FINANCIAL SERVICE        Unsecured         120.00           NA           NA            0.00       0.00
 MARY MONOCO DO NEUROLOGY        Unsecured         110.08           NA           NA            0.00       0.00
 MEDICAL BUSINESS BUREAU         Unsecured         285.00           NA           NA            0.00       0.00
 SELENE FINANCE LP               Secured        2,614.48       2,614.48     2,614.48      2,614.48        0.00
 SELENE FINANCE LP               Secured             0.00          0.00         0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured            NA     75,117.09     75,117.09     28,520.67        0.00
 VERIPRO SOLUTIONS               Unsecured     18,255.48     21,874.82     21,874.82      8,305.50        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-00532        Doc 73      Filed 02/21/19     Entered 02/21/19 09:35:57             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $2,614.48          $2,614.48              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,614.48          $2,614.48              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $1,544.15          $1,544.15              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,841.43          $2,841.43              $0.00
 TOTAL PRIORITY:                                          $4,385.58          $4,385.58              $0.00

 GENERAL UNSECURED PAYMENTS:                            $120,574.06         $45,779.90              $0.00


 Disbursements:

         Expenses of Administration                             $6,982.54
         Disbursements to Creditors                            $52,779.96

 TOTAL DISBURSEMENTS :                                                                     $59,762.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
